
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


STATE STREET CORPORATION
MANAGEMENT SUPPLEMENTAL SAVINGS PLAN

Amended and Restated Effective as of January 1, 2008

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I NAME AND PURPOSE OF PLAN AND DEFINITIONS   1   1.1   Name and
effective date   1   1.2   Status of Plan   1   1.3   Definitions   1 ARTICLE II
ELIGIBILITY AND PARTICIPATION   3   2.1   Eligibility to participate   3   2.2  
Commencement of participation   4   2.3   Termination of participation   4
ARTICLE III DEFERRED COMPENSATION AGREEMENTS, MATCHING CREDITS,
PERFORMANCE-BASED CREDITS, NOTIONAL INVESTMENT OF ACCOUNTS   5   3.1   Deferred
Compensation Agreement; Elective Credits   5   3.2   Election procedures and
deadlines   5   3.3   Amount of deferrals   5   3.4   Matching Credit   5   3.5
  Performance-Based Credit   5   3.6   Accounts   6   3.7   Cancellation of
Deferral Elections   6 ARTICLE IV VESTING   7   4.1   Vesting of Accounts   7
ARTICLE V PLAN DISTRIBUTIONS   7   5.1   Time and form of payment: Matching
Credits and Performance-Based Credits   7   5.2   Time and form of payment:
other portions of the Account   7   5.3   Special rules   8   5.4  
Unforeseeable emergency   8   5.5   Certain tax matters   8   5.6   Distribution
of taxable amounts   8   5.7   Special Rule for 2007   9 ARTICLE VI
ADMINISTRATION OF THE PLAN   9   6.1   Plan Administrator   9   6.2   Outside
services   9   6.3   Indemnification   9   6.4   Claims procedure   9 ARTICLE
VII AMENDMENT AND TERMINATION   10   7.1   Amendment; termination   10   7.2  
Effect of amendment or termination   10          


i

--------------------------------------------------------------------------------



ARTICLE VIII MISCELLANEOUS PROVISIONS   10   8.1   Source of payments   10   8.2
  Other arrangements made subject to the Plan   10   8.3   No warranties   10  
8.4   Inalienability of benefits   10   8.5   Reclassification of Employment
Status   10   8.6   Expenses   11   8.7   No right of employment   11   8.8  
Headings   11   8.9   Acceptance of Plan terms   11   8.10   Construction   11
EXHIBIT A List of Employers   12 EXHIBIT B Claims Procedures   13

ii

--------------------------------------------------------------------------------



ARTICLE I
NAME AND PURPOSE OF PLAN AND DEFINITIONS

        1.1    Name and effective date.    The Plan set forth herein is an
amendment, restatement and continuation of the State Street Corporation 401(k)
Restoration and Voluntary Deferral Plan, originally established effective
July 1, 1999. This document implements the changes adopted by the Committee on
September 18, 2007, and except as otherwise provided herein, it amends and
restates the provisions of the Plan effective January 1, 2008. All benefits
under the Plan, including without limitation those that were accrued and vested
prior to January 1, 2005, shall be subject to the terms and conditions of the
Plan as amended and restated herein, notwithstanding any different terms and
conditions that may have been applicable to such benefits prior to January 1,
2008.

        1.2    Status of Plan.    The Plan is intended to be "a plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees" within the meaning of Sections 201(2), 301(a)(3), 401(a)(1) and
4021(b)(6) of ERISA, and shall be interpreted and administered consistent with
that intent. The Plan is intended to be operated in accordance with the
requirements applicable to a "nonqualified deferred compensation plan" under
Code section 409A and the regulations thereunder and shall be interpreted and
administered consistent with that intent.

        1.3    Definitions.    When used herein, the following words shall have
the meanings indicated below. Terms not defined herein shall have the meanings
assigned to them in the State Street Salary Savings Program, as from time to
time amended and in effect.

        (a)    "Account"  means, for each Participant, an account established
for his or her benefit under Section 3.6. All references to a Participant's
Account shall include, as the context requires, any sub-accounts that the Plan
Administrator may establish.

        (b)    "Base Pay"  means, in the case of any Employee for any period,
the Employee's regular base salary or wages, including differential pay, paid in
the period in question for services rendered to the Employer as an Employee. The
following special rules shall apply in determining an Employee's Base Pay:

(i)Base Pay shall be determined without regard to the limitations of
Section 401(a)(17) of the Code and without excluding amounts electively deferred
under the Plan.

(ii)Base Pay includes any such amounts that would have been received by the
individual from the Employer but for an election under this Plan or under Code
sections 125, 132(f) or 401(k). Amounts under Code section 125 include any
amounts not available to a Participant in cash in lieu of group health coverage
because the Participant is unable to certify that he or she has other health
coverage. To the extent required by applicable law or IRS guidance, an amount
will be treated as an amount under Code section 125 only if the Employer does
not request or collect information regarding the Participant's other health
coverage as part of the enrollment process for the health plan.

(iii)Base Pay specifically excludes all commissions and bonuses, as well as
supplemental wage payments, severance (however characterized), reimbursed
expenses, life insurance premiums included in compensation for income tax
purposes, amounts paid by an Employer to a Participant for not selecting
Employer-provided medical coverage under the State Street Corporation Employee
Benefit Plan, and any other items not constituting direct compensation for
services.

        (c)    "Basic Plan"  means the State Street Salary Savings Program, as
from time to time amended and in effect.

        (d)    "Beneficiary"  means the person or persons designated by the
Participant in writing, subject to such rules as the Plan Administrator may
prescribe, to receive benefits under the Plan in the event of the Participant's
death. Except for purposes of Section 5.4, in the absence of an effective
designation at the time of the Participant's death the Participant's Beneficiary
shall be his

--------------------------------------------------------------------------------






or her surviving Spouse or Domestic Partner, or, if the Participant is then
unmarried or has no Domestic Partner or his or her Spouse or Domestic Partner
does not survive, the Participant's estate.

        (e)    "Committee"  means the Executive Compensation Committee of the
Board of Directors of State Street.

        (f)    "Conditional Eligibility Date"  means, for any Employee, the
first April 15 or October 15 on which the Employee satisfies the position and
compensation requirements set forth in Section 2.1(a) and (b).

        (g)    "Credit"  means any or all, as the context requires, of an
Elective Credit, a Matching Credit, or a Performance-Based Credit.

        (h)    "Deferred Compensation Agreement"  means the written agreement
described in Section 3.1.

        (i)    "Disabled"  means, for any Participant, that the Participant, as
determined in the sole discretion of the Plan Administrator:

(i)is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

(ii)is, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 6 months under an accident and health
plan covering employees of the Employer.

        (j)    "Elective Credit"  means an amount credited under Section 3.1.

        (k)    "Eligibility Date"  means each June 1 and December 1.

        (l)    "Eligible Employee"  means an Employee who meets the eligibility
criteria set forth in Section 2.1.

        (m)    "Employee"  means, except as otherwise provided by the Plan
Administrator, a United States-based common-law employee of an Employer
including, without limitation, such an employee while on a temporary
international assignment outside of the U.S. and excluding, without limitation,
a non-U.S. based employee who is temporarily residing in the U.S. while on a
temporary international assignment to the U.S.

        (n)    "Employer"  means any or all, as the context requires, of State
Street and any other company (or branch) that (i) would be treated as a single
employer with State Street under the first sentence of Treas. Regs.
§1.409A-1(h)(3), and (ii) is shown on Exhibit A as described in clause (i) and
as having adopted this Plan with State Street's approval. Only an otherwise
eligible Employee of State Street or another entity listed on Exhibit A may make
an election to defer compensation under the Plan or be eligible to share in
Matching Credits or Performance-Based Credits, but in determining whether a
Separation from Service has occurred, service for State Street or any other
company that is described in clause (i) above shall be treated as service for
the Employer.

        (o)    "Entry Date"  means each January 1 and July 1.

        (p)    "Incentive Pay"  means, in the case of any Employee for any Plan
Year, the Employee's cash bonus and/or cash incentive pay (other than
commissions) paid, in accordance with the Employer's normal annual incentive
bonus processing cycle, in the Plan Year under a bonus and/or incentive plan
maintained by the Employer or pursuant to an agreement or other arrangement

2

--------------------------------------------------------------------------------






with the Employer, other than (i) any such bonus or incentive pay that is
automatically deferred pursuant to the terms of such bonus and/or incentive
plan, agreement or arrangement and/or (ii) any such bonus or incentive pay that
is determined by the Plan Administrator, in advance of the deadline for electing
any deferral hereunder, to be ineligible for deferral under the Plan. The
following special rules shall apply in determining an Employee's Incentive Pay:

(i)Incentive Pay shall be determined without regard to the limitations of
Section 401(a)(17) of the Code and without excluding amounts electively deferred
under the Plan.

(ii)Incentive Pay includes any such amounts that would have been received by the
individual from the Employer but for an election under this Plan or under Code
sections 125, 132(f) or 401(k). Amounts under Code section 125 include any
amounts not available to a Participant in cash in lieu of group health coverage
because the Participant is unable to certify that he or she has other health
coverage. To the extent required by applicable law or IRS guidance, an amount
will be treated as an amount under Code section 125 only if the Employer does
not request or collect information regarding the Participant's other health
coverage as part of the enrollment process for the health plan.

        (q)    "Match-Eligible Compensation"  for a Plan Year means an amount
calculated as the lesser of (i) the sum of (A) an Employee's Base Pay paid in
the Plan Year plus (B) that portion of the Employee's Incentive Pay paid in the
Plan Year which does not exceed 50% of the Employee's Base Pay for the preceding
calendar year, or (ii) $500,000, in either case reduced by the dollar limitation
in effect with respect to the Plan Year under Code section 401(a)(17).

        (r)    "Matching Credit"  means an amount credited under Section 3.4.

        (s)    "Participant"  means an Employee who has an Account under the
Plan.

        (t)    "Plan"  means this State Street Corporation Management
Supplemental Savings Plan (formerly the State Street Corporation 401(k)
Restoration and Voluntary Deferral Plan), as from time to time amended and in
effect.

        (u)    "Plan Administrator"  means the Plan Administrator appointed
pursuant to Section 6.1.

        (v)    "Performance-Based Credit"  means an amount credited under
Section 3.5.

        (w)    "Separation from Service"  means a separation from service,
within the meaning of Treas. Regs. §1.409A-1(h), with State Street and any other
company that would be treated as a single employer with State Street under the
first sentence of Treas. Regs. §1.409A-1(h)(3); and correlative terms shall be
construed to have a corresponding meaning.

To the extent permitted by the Plan Administrator, the terms "written," "in
writing," and terms of similar import shall include communications by electronic
media.

ARTICLE II
ELIGIBILITY AND PARTICIPATION

        2.1    Eligibility to participate.    An Employee who is an Eligible
Employee on December 31, 2007 shall (subject to the last sentence of this
Section 2.1) continue to be an Eligible Employee as of January 1, 2008. Any
other Employee shall become an Eligible Employee on the first Eligibility Date
following the Employee's Conditional Eligibility Date, but only if he or she
remains continuously employed by the Employer from such Conditional Eligibility
Date through such first Eligibility Date and only if, on such first Eligibility
Date, he or she still satisfies the requirements of both (a) and (b) below. For
purposes of the foregoing, an Employee must:

(a)have a title of Vice President or above, and

3

--------------------------------------------------------------------------------



(b)be earning Base Pay at an annual rate of at least $150,000 (measured as of a
date, determined by the Plan Administrator, not earlier than 15th day of the
second full month preceding the applicable Eligibility Date or other
determination date).

        An Eligible Employee shall remain an Eligible Employee during continuous
employment by the Employer so long as he or she continues to satisfy the
requirements of (a) and (b) above as of the first day of each Plan Year.

        2.2    Commencement of participation.    Except as the Plan
Administrator otherwise determines, any such determination to be made in a
manner that is consistent with the requirements of Section 409A of the Code, an
individual upon first becoming an Eligible Employee:

(a)shall automatically participate in the Plan with respect to Performance-Based
Credits described in Section 3.5; provided, that no individual who first
satisfies the requirements of Section 2.1(a) and (b) after October 15 of a Plan
Year shall be eligible to share in Performance-Based Credits for such Plan Year;
and further provided, for the avoidance of doubt, that no Performance-Based
Credits shall be made under the Plan in respect of any Plan Year or portion
thereof prior to the 2008 Plan Year; and

(b)may elect to defer (i) Base Pay under Section 3.3(a) starting with the Entry
Date next following his or her initial Eligibility Date, and (ii) Incentive Pay
under Section 3.3(b) as follows: (A) if the Eligible Individual's initial
Eligibility Date is June 1, starting with Incentive Pay described in
Section 3.2(a)(i) for which the performance period is the Plan Year in which
such June 1 falls; and (B) in every other case, in accordance with the rules for
ongoing Eligible Employees under Section 3.2(a)(ii).

        2.3    Termination of participation.    The Plan Administrator may
terminate an Employee's participation in the Plan at any time. If an Employee's
participation in the Plan terminates hereunder, the Participant's Account shall
continue to be adjusted for notional earnings or other notional investment
experience until it is distributed. No termination of participation shall result
in a cessation or refund of deferrals for which the deferral election has
already been made, except in a manner that is consistent with compliance with
the requirements of Section 409A of the Code.

4

--------------------------------------------------------------------------------



ARTICLE III
DEFERRED COMPENSATION AGREEMENTS, MATCHING CREDITS, PERFORMANCE-BASED CREDITS,
NOTIONAL INVESTMENT OF ACCOUNTS

        3.1    Deferred Compensation Agreement; Elective Credits.    An Eligible
Employee may elect to defer a portion of his or her Base Pay and/or Incentive
Pay by entering into a Deferred Compensation Agreement. Elective Credits equal
to the amounts deferred shall be credited to the Participant's Account as soon
as practicable after the deferral is withheld from pay.

        3.2    Election procedures and deadlines.    

        (a)    Advance elections required.  A Deferred Compensation Agreement
with respect to Base Pay must be made, in accordance with such procedures as the
Plan Administrator may establish and, except as otherwise specified in
Section 2.2(b)(i) with respect to initial eligibility, prior to the beginning of
the Plan Year in which such Base Pay is to be earned. A Deferred Compensation
Agreement may be made with respect to Incentive Pay for a Plan Year as follows:

(i)For Incentive Pay that constitutes "performance-based compensation" within
the meaning of Treas. Regs. §1.409A-1(e) and as to which the applicable
performance period is measured by one or more Plan Years, in accordance with
such procedures as the Plan Administrator may establish but not later than by
June 30 of the Plan Year with which the applicable performance period ends; and

(ii)For any other Incentive Pay, in accordance with such procedures as the Plan
Administrator may establish but in any case prior to the first applicable
"service year" (as that term is defined in Treas. Regs. §1.409A-2(a)).

A Deferred Compensation Agreement, once made, may not be modified or revoked
after the applicable election deadline except as otherwise expressly provided in
Article V below.

        (b)    Other requirements.  Except as otherwise determined by the Plan
Administrator, a new Deferred Compensation Agreement must be timely executed for
each Plan Year and shall be effective only if accepted and approved by the Plan
Administrator by the applicable deadline.

        3.3    Amount of deferrals.    

        (a)    Base Pay.  For each Plan Year (or portion thereof in the case of
a mid-year election described in Section 2.2(b)(i)), an Eligible Employee may
elect to defer an amount from 1% to 25%, in whole percentages, of his or her
Base Pay for the Plan Year or such portion. Notwithstanding the foregoing, the
Plan Administrator may impose, in advance, a more restrictive minimum or maximum
limit on the amount that may be deferred.

        (b)    Incentive Pay.  For each Plan Year or other applicable
performance period an Eligible Employee may elect to defer an amount that is
expressed either as a percentage (from 5% to 92%, in whole-percentage
increments) of the Participant's Incentive Pay for the Plan Year (or other
period), or as a whole dollar amount not less than $1,000 and not exceeding 92%
of such Incentive Pay.

        3.4    Matching Credit.    For each Plan Year, a Matching Credit shall
be added to each Participant's Account equal to the lesser of (a) 100% of the
total amount, if any, deferred under all Deferred Compensation Agreements made
by the Participant for such Plan Year, and (b) 6% of the Participant's
Match-Eligible Compensation for such Plan Year. Matching Credits for a Plan Year
shall be added to the Participant's Account as of and as soon as practicable
following the earlier of (i) the last day of the Plan Year, or (ii) the date of
the Participant's Separation from Service.

        3.5    Performance-Based Credit.    For each Plan Year, a
Performance-Based Credit shall be added to the Account of each Participant who
is employed by the Employer on the last day of the Plan Year

5

--------------------------------------------------------------------------------




(or who during the Plan Year dies, or becomes Disabled, or retires after
attaining age 65 or after attaining age 55 and completing a Period of Service of
five (5) years) and whose Base Pay for such Plan Year exceeds the dollar
limitation in effect with respect to such Plan Year under Code
section 401(a)(17). The amount of a Participant's Performance-Based Credit shall
be determined by multiplying (a) the percentage applied for making a
performance-based contribution under the Basic Plan for the Plan Year by (b) the
amount by which the Participant's Base Pay for such Plan Year (disregarding Base
Pay in excess of $500,000) exceeds the dollar limitation in effect with respect
to such Plan Year under Code section 401(a)(17). Performance-Based Credits for a
Plan Year shall be added to a Participant's Account as of and as soon as
practicable following the last day of the Plan Year.

        3.6    Accounts.    The Plan Administrator shall establish for each
Participant an Account together with such sub-accounts as in the determination
of the Plan Administrator are needed or appropriate to reflect the Credits
described above as well as debits and other adjustments, including without
limitation adjustments for notional (hypothetical) investment experience as
described in this Section 3.6. The Plan Administrator shall designate for
purposes of the Plan one or more existing investment or investment-fund
alternatives (each, a "tracking option"), including, if the Plan Administrator
so determines, a tracking option that offers a return of notional interest (for
example, as in a bank savings account), and shall give each Participant and the
Beneficiary(ies) of each deceased Participant for whom an Account continues to
be maintained the opportunity to allocate his or her Account among the available
tracking options. Amounts allocated under the Plan to a tracking option shall be
treated as though notionally invested in that tracking option. In the absence of
an affirmative allocation by a Participant or Beneficiary, the Plan
Administrator may designate a default tracking option and treat all or a portion
of the balance of any Account, or of any amount newly credited under the Plan,
as being notionally invested in the default tracking option. The Plan
Administrator shall periodically adjust Accounts to reflect increases or
decreases attributable to these notional investments. Except as otherwise
determined by the Plan Administrator, a Participant or Beneficiary may make
notional investment changes once per calendar month. The Plan Administrator may
at any time and from time to time eliminate or add tracking options or
substitute a new for an existing tracking option, including with respect to
balances already notionally invested under the Plan. The Employer may, but need
not, purchase securities or other investments with characteristics similar to
the tracking options from time to time offered under the Plan, but any such
securities or other investments shall remain part of the Employer's general
assets unless held in a trust described in Section 8.1 in a manner not
inconsistent with the requirements of Section 409A(b) of the Code. By selecting
a tracking option hereunder, a Participant agrees, on his or her behalf and on
behalf of his or her Beneficiaries, that none of the Committee, the Plan
Administrator, the Employer, or any of their agents or representatives, shall be
liable for any losses or damages of any kind relating to any tracking option
made available hereunder.

        3.7    Cancellation of Deferral Elections.    A Participant's deferral
elections under Section 3.1 shall be cancelled as to future deferrals if the
Participant has an unforeseeable emergency described in Section 5.5 below or
receives a hardship distribution under the Basic Plan pursuant to
§1.401(k)-1(d)(3). A Participant may also cancel his or her deferral elections
as to future deferrals upon the occurrence of any medically determinable
physical or mental impairment resulting in the Participant's inability to
perform the duties of his or her position or any substantially similar position,
where such impairment can be expected to result in death or can be expected to
last for a continuous period of not less than six months, provided such
cancellation is made by the later of (a) the end of the calendar year in which
such impairment occurs and (b) the 15th day of the third month following the
date on which such impairment occurs. If a Participant's deferral elections are
cancelled pursuant to this Section 3.7, any later deferral election by the
Participant will be subject to the timing requirements of Section 3.2.

6

--------------------------------------------------------------------------------




ARTICLE IV
VESTING

        4.1    Vesting of Accounts.    The portions of each Account that reflect
Performance-Based Credits and Matching Credits, and related adjustments, shall
be fully vested upon the Participant's completion of one Year of Vesting
Service, or upon the Participant's death, becoming Disabled, or attainment of
age 65, the termination of the Plan, the full or partial termination of the
Basic Plan with respect to the Participant, whichever is first to occur. The
remainder of each Account shall be fully vested at all times. The fact that an
Account or any portion thereof is fully vested shall not give the Participant
(or his or her Beneficiary(ies)) or any other person any right to receive the
value of such Account (as the same may from time to time be adjusted) except in
accordance with the terms of the Plan.

ARTICLE V
PLAN DISTRIBUTIONS

        5.1    Time and form of payment: Matching Credits and Performance-Based
Credits.    The portions of each Account that reflect a Participant's Matching
Credits and Performance-Based Credits, and related adjustments, shall be paid in
a single lump sum to the Participant on the first business day of the month
following the date that follows the Participant's Separation from Service by six
months.

        5.2    Time and form of payment: other portions of the Account.    Each
Participant shall elect, not later than as part of his or her first Deferred
Compensation Agreement, whether the portion of any Account to be established for
the Participant that is not described in Section 5.1 above is to be paid or
commence to be paid on:

(a)the same date as that specified in Section 5.1 above; or

(b)a specified date following by at least one (1) year and no more than ten
(10) years the effective date of his or her first Deferred Compensation
Agreement; or

(c)the earlier of (a) or (b).

        In the absence of an affirmative election, the Participant shall be
deemed to have elected payment of all benefits under the Plan in a single lump
sum on the date specified in Section 5.1 above. Subject to such additional rules
and conditions as the Plan Administrator may prescribe, a Participant who has
made or who is deemed to have made an election under this Section 5.2 may later
change such election (or deemed election) (a "re-deferral election") as long as
the Participant remains an Employee, but only if all of the following conditions
are satisfied: (i) the re-deferral election is made at least 12 months prior to
the date on which payment would have otherwise been made or commenced; (ii) the
re-deferral election cannot be given effect sooner than twelve (12) months after
the date it becomes irrevocable; and (iii) the new payment (or payment
commencement) date must follow by at least five (5) years the date on which the
benefit would have been paid absent the re-deferral election.

        The payment of all portions of an Account payable under this Section 5.2
shall be governed by the Participant's initial election or, if there has been a
re-deferral election, the most recently effective such re-deferral election.
Notwithstanding the foregoing: (A) if payment under this Section 5.2 is made to
a Participant during his or her employment by the Employer, the payment terms
for any Base Pay or Incentive Pay deferred from the Plan Year in which such
distribution event occurred ("distribution-year deferrals") shall be governed by
a new payment election made at the time of the earliest Deferred Compensation
Agreement applicable to any such distribution-year deferrals (and if there is no
such new payment election, shall be deemed to have been elected to be paid in a
single lump sum on the date specified in Section 5.1 above); and (B) the payment
election or deemed payment election made with respect to any distribution-year
deferrals shall apply to any and all subsequent deferrals unless the
distribution-year deferral rule described in clause (A) above would apply to
such subsequent deferrals.

7

--------------------------------------------------------------------------------




        The Participant's Employer (or, if there is more than one Employer, the
Participant's several Employers on such allocated basis as the Plan
Administrator determines) shall pay or commence to pay the benefit owed to the
Participant or his or her Beneficiary(ies) under the Plan on or as soon as
practicable (and in all events within 60 days) following the date or dates
specified in Section 5.1 or Section 5.2 above, as the case may be.

        5.3    Special rules.    

        (a)    Installments.  An election (including a re-deferral election)
under Section 5.2 pursuant to which the date of any payment is determined by
reference to the Participant's Separation from Service may specify that such
payment will be made in annual installments over a period of from two (2) to ten
(10) years. Each installment payment shall be determined by dividing the
applicable Account balance (or remaining applicable Account balance) immediately
prior to the payment date by the number of installments remaining to be paid. In
the absence of an election specifying annual installments, payment will be made
in a single lump sum.

        (b)    Payments on account of Disability.  If the Participant is
determined to be Disabled, the balance of a Participant's Account shall be
distributed to the Participant in a single lump sum by the later of (i) the end
of the calendar year in which the Participant becomes Disabled and (ii) the 15th
day of the third month following the date on which the Participant becomes
Disabled, provided the Participant has remained Disabled through such date.

        (c)    Payment upon death.  As soon as practicable (and in all events
within 90 days) following a Participant's death, the Participant's remaining
Account, if any, shall be distributed in a single lump sum cash payment to the
Participant's Beneficiary or Beneficiaries.

        (d)    Rehire.  Notwithstanding anything to the contrary in the Plan, in
the event a Participant who has Separated from Service subsequently returns to
employment with an Employer, payment of the Participant's benefits under the
Plan accrued prior to such Separation from Service shall not be suspended or
otherwise delayed.

        5.4    Unforeseeable emergency.    If a Participant has a severe
financial hardship resulting from an illness or accident of the Participant, his
or her Federal Spouse, Beneficiary, or dependent (as defined in Code
section 152(a)), a loss of property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant's control, he or she may request a withdrawal of a
portion or all of his or her vested Account. No withdrawal may be made under
this Section 5.4 to the extent that such emergency is or can be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant's assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship. A withdrawal under this Section 5.4 will
be permitted only to the extent reasonably necessary to satisfy the emergency
need, which may include any amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from the withdrawal.
The Plan Administrator shall have sole discretion to determine whether a
withdrawal may be made under this Section 5.4 and the amount of the withdrawal
that may be made.

        5.5    Certain tax matters.    Payments hereunder shall be reduced by
required tax withholdings. To the extent any deferral or credit under the Plan
results in current "wages" for FICA purposes, a Participant's Employer may
reduce other pay of the Participant to satisfy withholding requirements related
thereto; but if there is no other pay (or if the Employer fails to withhold from
such other pay to satisfy its FICA withholding obligations), the Participant's
Account shall be appropriately reduced by the amount of the required
withholding.

        5.6    Distribution of taxable amounts.    Notwithstanding the
foregoing, if any portion of an Account is determined by the Plan Administrator
to be includible, by reason of Section 409A of the Code, in a

8

--------------------------------------------------------------------------------




Participant's or Beneficiary's income, such portion shall be paid by the
Employer (or by the Employers, on an allocated basis determined by the Plan
Administrator) to such Participant or Beneficiary.

        5.7    Special Rule for 2007.    Notwithstanding any provision herein to
the contrary, the Plan Administrator may establish special rules and procedures
to permit Participants or Beneficiaries with an Account under the Plan (as in
effect prior to January 1, 2008) and whose distribution date or dates with
respect to such Account would fall after December 31, 2007 to elect, in a manner
consistent with transition guidance under Section 409A of the Code, a new form
and time of distribution (commencing not earlier than 2008), subject to such
limitations and restrictions as the Plan Administrator may impose. A Participant
who fails to elect a new form and time of distribution pursuant to this
Section 5.7 shall be deemed to have revoked his or her previous distribution
elections with respect to benefits that have not commenced as of December 31,
2007 and to have elected for all such benefits to be paid in accordance with the
other provisions of this Article V. This Section 5.7 shall be effective as of
January 1, 2007.

ARTICLE VI
ADMINISTRATION OF THE PLAN

        6.1    Plan Administrator.    Except as the Committee may otherwise
determine, the Plan Administrator shall be the Executive Vice President-Global
Human Resources as from time to time in office, and his or her delegates. The
Plan Administrator shall have complete discretionary authority to interpret the
Plan and to decide all matters under the Plan. Such interpretation and decision
shall be final, conclusive and binding on all Participants and any person
claiming under or through any Participant, in the absence of clear and
convincing evidence that the Plan Administrator acted arbitrarily and
capriciously. However, no individual acting, directly or by delegation, as the
Plan Administrator may determine his or her own rights or entitlements under the
Plan. The Plan Administrator shall establish such rules and procedures, maintain
such records and prepare such reports as it considers to be necessary or
appropriate to carry out the purposes of the Plan.

        6.2    Outside services.    The Plan Administrator may engage counsel
and such clerical, financial, investment, accounting, and other specialized
services as the Plan Administrator may deem necessary or appropriate in the
administration of the Plan. The Plan Administrator shall be entitled to rely
upon any opinions, reports, or other advice furnished by counsel or other
specialists engaged for that purpose and, in so relying, shall be fully
protected in any action, determination, or omission made in good faith.

        6.3    Indemnification.    To the extent permitted by law and not
prohibited by its charter and by-laws, State Street will indemnify and hold
harmless every person serving (directly or by delegation) as Plan Administrator
and the estate of such an individual if he or she is deceased from and against
all claims, loss, damages, liability and reasonable costs and expenses incurred
in carrying out his or her responsibilities as Plan Administrator, unless due to
the gross negligence, bad faith or willful misconduct of such individual;
provided, that counsel fees and amounts paid in settlement must be approved by
State Street; and further provided, that this Section 6.3 will not apply to any
claims, loss, damages, liability or costs and expenses which are covered by a
liability insurance policy maintained by State Street or by the individual. The
provisions of the preceding sentence shall not apply to any corporate trustee,
insurance company, investment manager or outside service provider (or to any
employee of any of the foregoing) unless State Street otherwise specifies in
writing.

        6.4    Claims procedure.    The Plan Administrator has established the
procedures set forth on Exhibit B for determining claims for benefits under the
Plan. The Plan Administrator may modify or update Exhibit B from time to time
without any amendment under Section 7.1 being required.

9

--------------------------------------------------------------------------------



ARTICLE VII
AMENDMENT AND TERMINATION

        7.1    Amendment; termination.    By action of the Committee or its
delegate, State Street reserves the absolute right at any time and from time to
time to amend any or all provisions of the Plan, and to terminate the Plan at
any time. In addition, the Plan Administrator shall have the right at any time
and from time to time to make amendments to the Plan (in general or with respect
to one or more individual Participants or Beneficiaries) that are administrative
in nature and that do not materially increase the financial obligations of the
Employer, including, without limitation, amendments coordinating the provisions
of the Plan with the terms of any severance, separation or similar plan or
agreement.

        7.2    Effect of amendment or termination.    No action under
Section 7.1 shall operate to reduce the balance of a Participant's Account as
compared to such balance immediately prior to the effectiveness of such action,
other than through a distribution upon a termination and liquidation of the Plan
in accordance with the requirements of Treas. Regs. §1.409A-3(j)(4)(ix)).

ARTICLE VIII
MISCELLANEOUS PROVISIONS

        8.1    Source of payments.    All payments hereunder to Participants and
their Beneficiaries shall be paid from the general assets of the Employer,
including for this purpose, if the Employer in its sole discretion so
determines, assets of one or more trusts established to assist in the payment of
benefits hereunder. Any trust established pursuant to the preceding sentence
shall provide that trust assets remain subject to the employer's general
creditors in the event of insolvency or bankruptcy and shall otherwise contain
such terms as are necessary to ensure that they do not constitute a "funding" of
the Plan for purposes of the Code or ERISA.

        8.2    Other arrangements made subject to the Plan.    The Plan
Administrator in its discretion may provide that other deferrals of compensation
by persons providing services to an Employer shall be governed in whole or in
part by the provisions of the Plan. In any case where an Employer has agreed to
assume a deferred compensation obligation of another employer (for example, but
without limitation, in connection with the transfer of employment of an
individual from such other employer to the Employer assuming such deferred
compensation obligations), the Plan Administrator may likewise provide that such
assumed obligation, expressed as an account, shall be governed in whole or in
part by the provisions of the Plan.

        8.3    No warranties.    Neither the Plan Administrator nor any Employer
warrants or represents in any way that the value of a Participant's Account will
increase or not decrease. Each Participant (and his or her Beneficiary) assumes
all risk in connection with any change in such value.

        8.4    Inalienability of benefits.    Except as required by law, no
benefit under, or interest in, the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to do so shall be void.

        8.5    Reclassification of Employment Status.    Notwithstanding
anything herein to the contrary, an individual who is not characterized or
treated as a common law employee by an Employer shall not be eligible to
participate in the Plan notwithstanding any determination of employee status by
the Internal Revenue Service, a court of competent jurisdiction or otherwise. At
the time when any individual is reclassified or deemed to be reclassified as a
common law employee, the individual shall be eligible to participate in the Plan
as of the Entry Date coinciding with or next following the reclassification date
(to the extent such individual otherwise qualifies as an Eligible Employee
hereunder). If the effective date of any such reclassification is prior to the
actual date of such reclassification, in no event shall the

10

--------------------------------------------------------------------------------




reclassified individual be eligible to participate in the Plan retroactively to
the effective date of such reclassification.

        8.6    Expenses.    The Employer shall pay all costs and expenses
incurred in operating and administering the Plan.

        8.7    No right of employment.    Nothing contained herein, nor any
action taken under the provisions hereof, shall be construed as giving any
Participant the right to be retained in the employ of an Employer.

        8.8    Headings.    The headings of the sections in the Plan are placed
herein for convenience of reference, and, in the case of any conflict, the text
of the Plan, rather than such heading, shall control.

        8.9    Acceptance of Plan terms.    By executing a Deferred Compensation
Agreement, a Participant agrees, on his or her behalf and on behalf of his or
her Beneficiaries, to abide by the terms of the Plan and the determinations of
the Plan Administrator with respect thereto.

        8.10    Construction.    The Plan shall be construed, regulated, and
administered in accordance with the laws of the Commonwealth of Massachusetts
and applicable federal laws.

        IN WITNESS WHEREOF, the Employer has caused this instrument to be
executed by its duly respective duly authorized officer on the 26th day of
October, 2007.

    STATE STREET CORPORATION
 
 
By:
 
David C. O'Leary

--------------------------------------------------------------------------------

Executive Vice President

11

--------------------------------------------------------------------------------



EXHIBIT A
LIST OF EMPLOYERS

Currenex, Inc.
Elkins/McSherry, LLC
International Fund Services (N.A.), L.L.C.
Investment Management Services, Inc.
Investors California LLC
Palmeri Fund Administrators, Inc.
Princeton Financial Systems, Inc.
State Street Bank & Trust Co. (U.S. branch)
State Street Bank & Trust Co. N.A.
State Street Bank & Trust Co. of CA.
State Street Bank & Trust Co. of NH
State Street California Inc.
State Street Financial Services, Inc.
State Street Global Advisors Capital Management Trust Company
State Street Mass. Securities Corp.

12

--------------------------------------------------------------------------------



EXHIBIT B
CLAIMS PROCEDURES
STATE STREET CORPORATION
DEFERRED COMPENSATION PLAN CLAIMS PROCEDURES

(Amended and Restated Effective January 1, 2008)

        These Claims Procedures for filing and reviewing claims have been
established and adopted for the State Street Corporation Management Supplemental
Savings Plan, and the State Street Corporation Management Supplemental
Retirement Plan (each, a "Plan," and together, the "Plans") and are intended to
comply with Section 503 of ERISA and related Department of Labor regulations.
These amended and restated Claims Procedures are effective for claims made under
the Plans on or after January 1, 2008.

        1.    In General.    Any employee or former employee, or any person
claiming to be a beneficiary with respect to such a person, may request, with
respect to any of the Plans:

a)a benefit payment,

b)a resolution of a disputed amount of benefit payment, or

c)a resolution of a dispute as to whether the person is entitled to the
particular form of benefit payment.


        A request described above and filed in accordance with these Procedures
is a claim, and the person on whose behalf the claim is filed is a claimant. A
claim must relate to a benefit which the claimant asserts he or she is already
entitled to receive or will become entitled to receive within one year following
the date the claim is filed.

        2.    Effect on Benefit Requests in Due Course.    Each Plan has
established procedures for benefit applications, selection of benefit forms,
designation of beneficiaries, determination of qualified domestic relations
orders, and similar routine requests and inquiries relating to the operation of
the Plan.

        3.    Filing of Claims.    

a)Each claim must be in writing and delivered by hand or first-class mail
(including registered or certified mail) to the Plan Administrator, at the
following address:

GHR U.S. Benefits Planning
State Street Corporation
c/o Vice President, GHR-U.S. Benefits Planning
2 Avenue de Lafayette, LCC 1E
Boston, MA 02111-1724

A claim must clearly state the specific outcome being sought by the claimant.

b)The claim must also include sufficient information relating to the identity of
the claimant and such other information reasonably necessary to allow the claim
to be evaluated.

c)In no event may a claim for benefits be filed by a Claimant more than 120 days
after the applicable "Notice Date," as defined below.

i)In any case where benefits are paid to the Claimant as a lump sum, the Notice
Date shall be the date of payment of the lump sum.

ii)In any case where benefits are paid to the Claimant in the form of an annuity
or installments, the Notice Date shall be the date of payment of the first
installment of the annuity or payment of first installment.

13

--------------------------------------------------------------------------------



iii)In any case where the Plan (prior to the filing of a claim for benefits)
determines that an individual is not entitled to benefits (for example (without
limitation) where an individual terminates employment and the Plan determines
that he has not vested) and the Plan provides written notice to such person of
its determination, the Notice Date shall be the date of the individual's receipt
of such notice.

iv)In any case where the Plan provides an individual with a written statement of
his account as of a specific date or the amounts credit to, or charged against,
his account within a specified period, the Notice Date with regard to matters
describe in such statement shall be the date of the receipt of such notice by
such individual (or beneficiary).

        4.    Processing of Claims.    A claim normally shall be processed and
determined by the Plan Administrator within a reasonable time (not longer than
90 days) following actual receipt of the claim. However, if the Plan
Administrator determines that additional time is needed to process the claim and
so notifies the claimant in writing within the initial 90-day period, the Plan
Administrator may extend the determination period for up to an additional
90 days. In addition, where the Plan Administrator determines that the extension
of time is required due to the failure of the claimant to submit information
necessary in order to determine the claim, the period of time in which the claim
is required to be considered pursuant to this Paragraph 4 shall be tolled from
the date on which notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information. Any notice to a claimant extending the period for considering a
claim shall indicate the circumstances requiring the extension and the date by
which the Plan Administrator expects to render a determination with respect to
the claim. The Plan Administrator shall not process or adjudicate any claim
relating specifically to his or her own benefits under a Plan.

        5.    Determination of Claim.    The Plan Administrator shall inform the
claimant in writing of the decision regarding the claim by registered or
certified mail posted within the time period described in Paragraph 4. The
decision shall be based on governing Plan documents. If there is an adverse
determination with respect to all or part of the claim, the written notice shall
include:

a)the specific reason or reasons for the denial,

b)reference to the specific Plan provisions on which the denial is based,

c)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary,

d)reference to and a copy of these Procedures, so as to provide the claimant
with a description of the relevant Plan's review procedures and the time limits
applicable to such procedures, a description of the claimant's rights regarding
documentation as described in Paragraph 9, and

e)a statement of the claimant's rights under Section 502(a) of ERISA to bring a
civil action with respect to an adverse determination upon review of an appeal
filed under Paragraph 6.

For purposes of these Procedures, an adverse determination shall mean
determination of a claim resulting in a denial, reduction, or termination of a
benefit under a Plan, or the failure to provide or make payment (in whole or in
part) of a benefit or any form of benefit under a Plan. Adverse determinations
shall include denials, reductions, etc. based on the claimant's lack of
eligibility to participate in the relevant Plan. All decisions made by the Plan
Administrator under these Procedures shall be summarized in a report to be
maintained in the files of the Plan Administrator. The report shall include
reference to the applicable governing Plan provision(s) and, where applicable,
reference to prior determinations of claims involving similarly situated
claimants.

        6.    Appeal of Claim Denials—Appeals Committee.    A claimant who has
received an adverse determination of all or part of a claim shall have 60 days
from the date of such receipt to contest the denial by filing an appeal. An
appeal must be in writing and delivered to the Plan Administrator. An

14

--------------------------------------------------------------------------------




appeal will be considered timely only if actually received by the Plan
Administrator within the 60-day period or, if sent by mail, postmarked within
the 60-day period. The timely review will be completed by the Appeals Committee
and should be sent to:

Appeals Committee
State Street Corporation
c/o Vice President, GHR-U.S. Benefits Planning
2 Avenue de Lafayette, LCC 1E
Boston, MA 02111-1724

        The Appeals Committee shall meet at such times and places as it
considers appropriate, shall keep a record of such meetings and shall
periodically report its deliberations to the Plan Administrator. Such reports
shall include the basis upon which the appeal was determined and, where
applicable, reference to prior determinations of claims involving similarly
situated claimants. The vote of a majority of the members of the Appeals
Committee shall decide any question brought before the Appeals Committee.

        7.    Consideration of Appeals.    The Appeals Committee shall make an
independent decision as to the claim based on a full and fair review of the
record. The Appeals Committee shall take into account in its deliberations all
comments, documents, records and other information submitted by the claimant,
whether submitted in connection with the appeal or in connection with the
original claim, and may, but need not, hold a hearing in connection with its
consideration of the appeal. The Appeals Committee shall consider an appeal
within a reasonable period of time, but not later than 60 days after receipt of
the appeal, unless the Appeals Committee determines that special circumstances
(such as the need to hold a hearing) require an extension of time. If the
Appeals Committee determines that an extension of time is required, it will
cause written notice of the extension, including a description of the
circumstances requiring an extension and the date by which the Appeals Committee
expects to render the determination on review, to be furnished to the claimant
before the end of the initial 60-day period. In no event shall an extension
exceed a period of 60 days from the end of the initial period; provided, that in
the case of any extension of time required by the failure of the claimant to
submit information necessary for the Appeals Committee to consider the appeal,
the period of time in which the appeal is required to be considered under this
Paragraph 7 shall be tolled from the date on which notification of the extension
is sent to the claimant until the date on which the claimant responds to the
Appeals Committee's request for additional information.

        8.    Resolution of Appeal.    Notice of the Appeals Committee's
determination with respect to an appeal shall be communicated to the claimant in
writing by registered or certified mail posted within the time period described
in Paragraph 7. If the determination is adverse, such notice shall include:

a)the specific reason or reasons for the adverse determination,

b)reference to the specific plan provisions on which the adverse determination
was based,

c)reference to and a copy of these Procedures, so as to provide the claimant
with a description of the claimant's rights regarding documentation as described
in Paragraph 9, and

d)a statement of the claimant's rights under Section 502(a) of ERISA to bring a
civil action with respect to the adverse determination.

        9.    Certain Information.    In connection with the determination of a
claim or appeal, a claimant may submit written comments, documents, records and
other information relating to the claim and may request (in writing) copies of
any documents, records and other information relevant to the claim. An item
shall be deemed relevant to a claim if it:

a)was relied on in determining the claim,

15

--------------------------------------------------------------------------------



b)was submitted, considered or generated in the course of making such
determination (whether or not actually relied on), or

c)demonstrates that such determination was made in accordance with governing
Plan documents (including, for this purpose, these Procedures) and that, where
appropriate, Plan provisions have been applied consistently with similarly
situated claimants.

        The Plan Administrator shall furnish free of charge copies of all
relevant documents, records and other information so requested; provided, that
nothing in these Procedures shall obligate State Street Corporation ("State
Street"), the Plan Administrator, or any person or committee to disclose any
document, record or information that is subject to a privilege (including,
without limitation, the attorney-client privilege) or the disclosure of which
would, in the Plan Administrator's judgment, violate any law or regulation.

        10.    Rights of a Claimant Where Appeal is Denied.    

a)The claimant's actual entitlement, if any, to bring suit and the scope of and
other rules pertaining to any such suit shall be governed by, and subject to the
limitations of, applicable law, including ERISA. By extending to an employee or
former employee the right to file a claim under these Procedures, neither State
Street nor any person or committee appointed as Plan Administrator acknowledges
or concedes that such individual is a participant in any particular Plan within
the meaning of such Plan or ERISA, and reserves the right to assert that an
individual is not a participant in any action brought under Section 502(a).

b)In no event may any legal proceeding regarding entitlement to benefits or any
aspect of benefits under the Plan be commenced later than the earliest of

i)two years after the applicable Notice Date; or

ii)one year after the date a claimant receives a decision from the Appeals
Committee regarding his appeal, or

iii)the date otherwise prescribed by applicable law.

c)Before any legal proceeding can be brought, a participant must exhaust the
claim appeals procedures as set forth herein.

        11.    Special Rules Regarding Disability.    Certain benefits under the
Plans are contingent upon an individual's incurring a disability. Where a claim
requires a determination by State Street as to whether an individual is
"disabled" as defined under the Plan, the additional rules set forth in
Schedule 1 to these Procedures shall apply to the claim. However, where disabled
status is based upon actual entitlement to benefits under a separate plan in
which the individual participates or is otherwise covered, the determination of
such status for purposes of each Plan shall be made under such separate
disability plan, and any claims or disputes as to disabled status under such
plan or program shall be resolved in accordance with the procedures established
for that purpose under the separate plan or program.

        12.    Authorized Representation.    A claimant may authorize an
individual to represent him/her with respect to a claim or appeal made under
these Procedures. Any such authorization shall be in writing, shall clearly
identify the name and address of the individual, and shall be delivered to the
Plan Administrator at the address listed in Paragraph 3. On receipt of a letter
of authorization, all parties authorized to act under these Procedures shall be
entitled to rely on such authorization, until similarly revoked by the claimant.
While an authorization is in effect, all notices and communications to be
provided to the claimant under these Procedures shall also be provided to
his/her authorized representative.

16

--------------------------------------------------------------------------------




        13.    Form of Communications.    Unless otherwise specified above, any
claim, appeal, notice, determination, request, or other communication made under
these Procedures shall be in writing, with original signed copy delivered by
hand or first class mail (including registered or certified mail). A copy or
advance delivery of any such claim, appeal, notice, determination, request, or
other communication may be made by electronic mail or facsimile. Any such
electronic or facsimile communication, however, shall be for the convenience of
the parties only and not in substitution of a writing required to be mailed or
delivered under these Procedures, and receipt or delivery of any such claim,
appeal, notice, determination, request, or other written communication shall not
be considered to have been made until the actual posting or receipt of original
signed copy, as the case may be.

        14.    Reliance on Outside Counsel, Consultants, etc.    The Plan
Administrator and the Appeals Committee may rely on or take into account advice
or information provided by such legal, accounting, actuarial, consulting or
other professionals as may be selected in determining a claim or appeal,
including those individuals and firms that may render advice to State Street or
the Plans from time to time.

        15.    Amendment of Procedures—Interpretation.    These Procedures may
be modified at any time and from time to time by written action of the Plan
Administrator and shall be deemed automatically modified to incorporate any
requirement attributable to a change in the applicable Department of Labor
regulations after the date hereof. The Plan Administrator shall have complete
discretion to interpret and apply these Procedures, including, for purposes of
applying these Procedures, such regulations. Further, nothing in these
Procedures shall be construed to limit the discretion of the Plan Administrator
or its designee to interpret the Plans or, subject to the right of appeal of an
adverse determination, the finality of the decision of the Plan Administrator or
its designee, all as set forth in the Plans.

17

--------------------------------------------------------------------------------



Schedule 1

Special Rules Regarding Certain Disability Claims

        Pursuant to Paragraph 11 in the Claims Procedures, the following special
rules supplement the Claims Procedures and apply only in the case of a claim
("Disability Claim") which requires a determination by State Street as to
whether an individual is "disabled" as defined under the Plan.

        Time to Process Claims.    The Plan Administrator will process and
inform the claimant of the determination of the Disability Claim in accordance
with Paragraphs 4 and 5 of the Claims Procedures, except that a period of
45 days shall apply instead of the initial 90 days in which to process and
determine the Disability Claim. This period may be extended initially by the
Plan Administrator for 30 days if the claimant is notified before the end of the
original 45-day period that the extension is necessary due to matters beyond the
control of the Plan Administrator. This 30-day extension period may be extended
by the Plan Administrator for an additional 30 days if the claimant is notified
before the end of the first 30-day extension that the extension is necessary due
to circumstances beyond the control of the Plan Administrator. Any notice of an
extension will explain the reason for the extension, when the Plan Administrator
expects to rule on the Disability Claim, the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the
Disability Claim, and any additional information needed to resolve those issues.
If the claimant is informed that he/she needs to provide additional information
necessary to resolve Disability Claim issues, the claimant will have 45 days
from the date he/she receives the extension notice to provide the additional
information.

        Determination of Claim and Notice of Determination.    If disabled
status is based on eligibility for benefits under a long-term disability plan
maintained by State Street, the Plan Administrator will determine which
long-term disability plan is the applicable plan for the claimant, and whether
the claimant would be certified as disabled under such long-term disability plan
by applying the standards and definitions used in the long-term disability plan.
The Plan Administrator may require and rely on the written report or
certification from a licensed physician selected or approved by the Plan
Administrator. In addition to the requirements of Paragraph 5 in the Claims
Procedures, any written notice of an adverse determination of a Disability Claim
will include a copy of any internal rules, guidelines, protocols, or other
similar criteria that were relied on in the decision-making, or a statement that
the determination was based on the applicable items mentioned above, and that
copies of the applicable items will be provided, free of charge, on the
claimant's request. In addition, if the adverse determination is based on a
medical necessity, experimental treatment or similar exclusion or limit, the
notice will contain an explanation of the scientific or clinical judgment used
in the determination, applying the terms of the relevant long-term disability
plan to the claimant's medical circumstances, or a statement that such
explanation will be provided, free of charge, upon the claimant's request.

        Appeal of a Claim Denial.    Notwithstanding Paragraph 6 of the Claims
Procedures, a claimant who has received an adverse determination of all or part
of a Disability Claim shall have 180 days from the date of receipt to appeal the
denial ("Disability Appeal"). Notwithstanding Paragraph 7 of the Claims
Procedures, review of a Disability Appeal will be conducted by the Appeals
Committee without deference to the initial adverse benefit determination by the
Plan Administrator, and no member of the Appeals Committee will participate in
the review of a Disability Claim if such member made the adverse benefit
determination that is the subject of the Disability Appeal or is the subordinate
of the person who made such determinations.

        If the adverse determination was based in whole or in part on a medical
judgment, including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate, the Appeals Committee shall consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment and who was not consulted in
connection with the initial claim denial (and

18

--------------------------------------------------------------------------------




who is not the subordinate of any such person). Any medical or vocational
experts whose advice was obtained will be identified, without regard to whether
the advice was relied upon in making the benefit determination. Notwithstanding
Paragraphs 7 and 8 of the Claims Procedures, the Appeals Committee shall
consider and communicate its determination with respect to a Disability Appeal
within a reasonable time, but not later than 45 days after receipt of the
Disability Appeal, unless special circumstances require an extension for
processing, in which case a decision will be made within a 45-day extension
period.

        Resolution of Appeal.    In addition to the information required by
Paragraph 8 of the Claims Procedures, any written notice by the Appeals
Committee of an adverse determination on a Disability Appeal will include a
description of any specific internal rules, guidelines, protocols, or other
similar criteria that were relied on in making the decision, or a statement that
the decision was based on the applicable items mentioned above, and copies of
the applicable items will be provided, free of charge, upon the claimant's
request. In addition, if the adverse determination of the Disability Appeal is
based on a medical necessity, experimental treatment or similar exclusion or
limit, the notice will contain an explanation of the scientific or clinical
judgment used in the determination, applying the terms of the relevant long-term
disability plan to the claimant's medical circumstances, or a statement that
such explanation will be provided, free of charge, at the claimant's request.

19

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

